PER CURIAM.
I,The instant disciplinary proceeding stems from a motion filed by the Judiciary Commission of Louisiana (“Commission”) against respondent, Justice of the Peace Stacie P. Myers of District 4, Pointe Cou-pee Parish, State of Louisiana, for her failure to comply with the condition imposed by this court in In re: Myers, 14-1528 (La.10/15/14), 156 So.3d 11 (“Myers I”).
UNDERLYING FACTS AND PROCEDURAL HISTORY
On recommendation of the Commission, we issued an opinion in Myers I finding that respondent engaged in judicial misconduct by failing to file sworn annual financial statements with the Louisiana Legislative Auditor, as required by law, for the calendar years 2007, 2008, and 2009. Our opinion stated in pertinent part as follows:
Although the Commission recommended a six-month suspension without pay, ... we find respondent’s conduct merits a lengthier suspension of twelve months without pay. However, we will defer six months of that suspension on the condition that respondent file her delinquent financial statements within three months of the date of this judgment. Should respondent fail to file the financial statements as ordered, the remainder of the suspension shall become executory. ... [Emphasis added.]
^Respondent filed a timely application for rehearing from this judgment. We denied rehearing. Our judgment in Myers I became final and enforceable, and respondent’s suspension without pay began, on December 9, 2014.
In order to have the latter six months of her twelve-month suspension deferred, respondent was required to file her delinquent financial statements within three months of December 9, 2014, or by March 9, 2015. On March 16, 2015, the Commission sent letters to respondent by regular and certified mail notifying her that three months had passed from the date of the court’s judgment, and requesting copies of her sworn annual financial statements and a certification'of when they were filed with the Legislative Auditor. The letter sent by certified mail was received and signed for by respondent on March 31, 2015. Nevertheless, the Commission received no response to the letter, and the Commission has had no contract with respondent at any time regarding the filing of her sworn annual financial statements for 2007, 2008, and 2009. Furthermore, according to a June 2, 2015 affidavit executed by Daryl G. Purpera, the Louisiana Legislative Auditor, respondent still has not filed her sworn annual financial statements.
As respondent has not satisfied the condition imposed upon her in Myers I, the Commission asserts that the remaining six months of respondent’s suspension without pay should be made immediately executo-ry.
After the Commission filed its motion, respondent was invited to file a response. However, she failed to do so.
*243DISCUSSION
In Myers I, we imposed a twelve-month suspension without pay for respondent’s failure to file three years of statutorily-required financial statements with the Legislative Auditor, but agreed to defer six months of the suspension on the condition that she file the statements within three months. Our judgment in | JVlyers I became final on December 9, 2014, upon the denial of respondent’s application for rehearing. Therefore, to obtain the benefit of the deferral, respondent would have had to file her delinquent financial statements by March 9, 2015. However, the documentary evidence attached to the Commission’s motion indicates that respondent did not file the financial statements by this date and thus failed to comply with our condition. Indeed, an affidavit executed by the Legislative Auditor reflects that respondent has failed to file the financial statements even as of June 2, 2015. These facts are incontrovertible and they support the imposition of the previously deferred six-month suspension.
Therefore, we will make the previously deferred portion of respondent’s suspension executory.
DECREE
For the reasons assigned, the previously deferred portion of the twelve-month suspension imposed in In re: Myers, 14-1528 (La.10/15/14), 156 So.3d 11, is hereby made executory.